DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Noah K. Flaks (Reg. 69541) per telephone interviews on 07/26/2022 and 07/27/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 05/19/2021):

Claim Amendments:

1. (Currently Amended) An image-capturing device comprising: 
a low-power communication device that consumes lower power than at least one high- speed communication device, the low-power communication device configured to perform first communication processing; 
the at least one high-speed communication device communicable at a higher speed than the low-power communication device, the at least one high-speed communication device configured to perform second communication processing; and 
circuitry configured to: 
switch between the low-power communication device and the at least one high-speed communication device according to an operation input to the image-capturing device or an external terminal communicably connectable with the image-capturing device, to perform processing including the first communication processing or the second communication processing according to the operation input, the operation input including a first operation, for which the first communication processing is acceptable, or a second operation that involves the second communication processing, 
wherein the circuitry is configured to: 
in response to an input of the first operation, control the low-power communication device to perform the first communication processing based on a connection state of the low- power communication device and the external terminal, which has been established before the input of the first operation; 
in response to an input of the second operation, control the at least one high-speed communication device to connect with the external terminal and perform the second communication processing based on connection information acquired before the input of the second operation; and
control the low-power communication device to maintain connected with the external terminal during power off of the image-capturing device and during the second communication processing.

2. (Canceled)

9. (Currently Amended) A communication method comprising: 
switching between a low-power communication device and at least one high-speed communication device according to an operation input to an image-capturing device or an external terminal communicably connectable with the image-capturing device, to perform processing according to the operation input, the low-power communication device configured to perform first communication processing and consume lower power than the at least one high- speed communication device, the at least one high-speed communication device configured to perform second communication processing and communicable at a higher speed than the low- power communication device, the processing including the first communication processing or the second communication processing, the operation input including a first operation, for which the first communication processing is acceptable, or a second operation that involves the second communication processing, 
wherein the communication method further includes: 
in response to an input of the first operation, controlling the low-power communication device to perform the first communication processing based on a connection state of the low- power communication device and the external terminal, which has been established before the input of the first operation; 
in response to an input of the second operation, controlling the at least one high-speed communication device to connect with the external terminal and perform the second communication processing based on connection information acquired before the input of the second operation; and
controlling the low-power communication device to maintain connected with the external terminal during power off of the image-capturing device and during the second communication processing.

Reasons for Allowance
Claims 1 and 3--9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses an image capturing device that has a low power communication device and a high speed communication device. In the image capturing device, a controller may switch between the two communication devices depending on an operation input or an external terminal communicably connected to the image capturing device. When the operation input selects the low power communication device, the controller controls the low power communication device based on a connection state of the low power communication device. When the operation input selects the high speed communication device, the controller controls the high speed communication device to connect to the external terminal. The controller also controls the low power communication device maintaining the connection to the external terminal during a power off and during the high speed communication device is operating.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An image-capturing device comprising: 
a low-power communication device that consumes lower power than at least one high- speed communication device, the low-power communication device configured to perform first communication processing; 
the at least one high-speed communication device communicable at a higher speed than the low-power communication device, the at least one high-speed communication device configured to perform second communication processing; and 
circuitry configured to: 
switch between the low-power communication device and the at least one high-speed communication device according to an operation input to the image-capturing device or an external terminal communicably connectable with the image-capturing device, to perform processing including the first communication processing or the second communication processing according to the operation input, the operation input including a first operation, for which the first communication processing is acceptable, or a second operation that involves the second communication processing, 
wherein the circuitry is configured to: 
in response to an input of the first operation, control the low-power communication device to perform the first communication processing based on a connection state of the low- power communication device and the external terminal, which has been established before the input of the first operation; 
in response to an input of the second operation, control the at least one high-speed communication device to connect with the external terminal and perform the second communication processing based on connection information acquired before the input of the second operation; and
control the low-power communication device to maintain connected with the external terminal during power off of the image-capturing device and during the second communication processing.

Nakayama et al. (US 2018/0310248) considered to be closest prior art discloses an imaging system that includes an imaging device and an information processing device. The information processing device receives a first communication form the imaging device and transmits a second communication including a power ON request data.
Nagasaki (US 2018/0152840) considered to be second closest prior art discloses a wearable apparatus that includes a first communication unit of Wi-Fi communication and a second communication unit of Bluetooth communication. The Bluetooth unit receives communication path information from an information terminal which controls of selecting one of the Wi-Fi and Bluetooth units based on the communication path information.
Hirose et al. (US 2021/0058768) considered to be third closest prior art discloses an image capturing apparatus that receives a communication request from an external device that received an advertising signal n a state where the image capturing apparatus is not paired with the external device.
Regarding claim 9, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-8, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411